DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-160 are cancelled. Claims 161-176 are pending and currently under examination.  

Claim Objections
Claims 161 and 167-169 are objected to because of the following informalities: claim 161, line 5 reciting “an ϕRv1” should read “a ϕRv1”; and claims 167-169 reciting “wherein delivery” should read “wherein the delivery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 170 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 170 recites the limitation "AttP or AttB" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Office suggests it be amended to read “the AttP or the AttB” to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 161-164, 167-168, and 170-174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering and Burlak (US20160165861A1, published June 16, 2016), in view of Wong and Weinberg (US20170183654A1, published June 29, 2017; filed June 8, 2015).
Hering and Burlak’s disclosure is directed to genetically modified cells, tissues, and organs for treating or preventing diseases, as well as methods of making the genetically modified cells and non-human animals (see abstract).
Regarding claim 161, Hering and Burlak teach a method for integration of foreign DNA into the host genome by site-specific recombination using serine recombinases (see para 0272). Hering and Burlak teach methods of genetically modifying ex vivo isolated populations of peripheral blood mononuclear cells (PBMCs) (see Example 14). Hering and Burlak teach that the polynucleotides can be non-naturally occurring polynucleotides (see 0137).
Regarding 162, Hering and Burlak teach genetically modifying isolated ex vivo isolated populations of PBMCs, where the PBMCs are NK cells or T cells (see Examples 13, 14, and 25 and para 0192).
Regarding claim 167, Hering and Burlak teach techniques for vectors to be inserted into a genome of a cell by transfection, transformation, viral delivery, or any other known method (see para 0180, 0268, 0276 and Example 5).
Regarding claim 168, Hering and Burlak teach techniques which can be used to allow a DNA or RNA construct entry into a host cell including calcium phosphate/DNA coprecipitation, lipofection, particle bombardment, and microinjection of DNA into a nucleus (see para 0276).
However, Hering and Burlak do not teach a method for integration of a polynucleotide wherein the polynucleotide includes an AttP or AttB recombination sequence and further do not teach polynucleotides encoding the specific serine recombinases recited in claim 161 (SF370, SPβc2, Bxb1, A118, or ϕRv1).  Hering and Burlak further do not teach that the recombination sequences are attB or attP (claims 163-164) or that the polynucleotides comprising AttP or AttB recombination sequences and polynucleotides encoding a serine recombinase are composed on a single vector (claim 170).  Hering and Burlak do not teach ligand-inducible gene switch systems (claim 171). 
Wong and Weinberg‘s disclosure is directed to recombinase-based systems that provide for integrated logic and memory in living cells such as mammalian cells. Wong and Weinberg further teach nucleic acid cassettes, switches, and systems to allow for control of gene expression or gene regulation for adopted T-cell therapy. (see abstract).  Wong and Weinberg teach that cells to be engineered can be T cells or NK cells (see para 0293).
Regarding claims 161, 163-164, and 171, Wong and Weinberg teach methods and uses of nucleic acid-based ligand-inducible gene switch systems and integration of one or more transgenes into the genome of a cell or cellular system in vivo, ex vivo, and in vitro (see abstract; paras 0110, 0244, 0286 and 0310).  Wong and Weinberg further teach delivery of the polynucleotides encoding serine recombinases Bxb1, PhiRv1, or A118 and having attB and attP recombination sequences (paras 0130-0141 and 144; FIG. 15A; and Example 7). 
Regarding claim 170, Wong and Weinberg teach that one or more components of the integration systems may be introduced into a cellular system using a single vector or plasmid (see para 0300).
Regarding claim 172-174, Wong and Weinberg teach gene switches for adoptive T-cell therapy comprising sequences encoding chimeric antigen receptor (CAR), T-cell receptor, cytokines (e.g., IL-2, IL-12, IL-15) (see para 0112 and 0307).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of genome editing of ex vivo isolated PBMCs with non-natural polynucleotides encoding serine recombinases of Hering and Burlak with delivery of the polynucleotides encoding Bxb1, PhiRv1, or A118 serine recombinases and having attB and attP recombination sequences, as described by Wong and Weinberg.  Hering and Burlak teach methods of genome editing of ex vivo isolated PBMCs with non-natural polynucleotides encoding serine recombinases (see Example 14 and para 0137).  Hering and Burlak teach further teach several delivery methods described above (see para 0180, 0268, 0276 and Example 5).  Wong and Weinberg teach ligand-inducible gene-switch systems for NK cells and T cells encoding AttP and AttB recombination sequences and several examples of serine recombinases, including Bxb1, PhiRv1, or A118 (see abstract; paras 0110, 0244, 0286 and 0310; paras 0130-0141 and 144; FIG. 15A; and Example 7).  Wong and Weinberg further teach gene switches for adoptive T-cell therapy comprising sequences encoding chimeric antigen receptor (CAR), T-cell receptor, cytokines (e.g., IL-2, IL-12, IL-15) (see para 0112 and 0307).  The ordinary artisan would have been motivated to combine the teachings of Hering and Burlak and Wong and Weinberg in order to maximize control over genome integration and subsequent heterologous expression using the ligand-inducible gene switch system and serine recombinases of Wong and Weinberg in PBMCs.  The ordinary artisan would have had a reasonable expectation of success because Hering and Burlak and Wong and Weinberg are directed to genome editing with polynucleotides encoding serine recombinases in PMBCs.  Thus, the claimed invention as a whole is prima facie obvious.

Claim(s) 165-166 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering and Burlak (US20160165861A1, published June 16, 2016) and Wong and Weinberg (US20170183654A1, published June 29, 2017; filed June 8, 2015) as applied to claims 161-164, 167-168, and 170-174 above, and further in view of Smith et al. (Microbiol Spectrum 3(4):MDNA3-0059-2014; published July 2, 2015).
The combined teachings of Hering and Burlak and Wong and Weinberg are applied to claims 165-166 as they were applied to claims 161-164, 167-168, and 170-174 under U.S.C § 103 above.  However, Hering and Burlak and Wong and Weinberg do not specifically teach SF370 and SPβc2 serine recombinases.
Smith et al.’s disclosure is directed to phage-encoded serine integrases and other large serine recombinases (see title).  Smith et al. teach that large serine recombinases (LSRs) are a family of enzymes, encoded in temperate phage genomes or on mobile elements, that precisely cut and recombine DNA in a highly controllable and predictable way (see abstract). Smith et al. teach that in phage integration, the LSRs act at specific sites, the attP site in the phage and the attB site in the host chromosome, where cleavage and strand exchange leads to the integrated prophage flanked by the recombinant sites attL and attR (see abstract).
Regarding claims 165 and 166, Smith et al. teach the location of attB sites for several serine recombinases, including SF370 and SPβc2, as well as A118, Bxb1, and ϕRv1 (see Table 1; page 3, paras 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to substitute serine recombinases as taught by Hering and Burlak and Wong and Weinberg with the specific SF370 and SPβc2 serine recombinases as described by Smith et al.  The combined references of Hering and Burlak and Wong and Weinberg teach methods of genome editing of ex vivo isolated PBMCs with delivery of non-natural polynucleotides encoding Bxb1, PhiRv1, or A118 serine recombinases and having attB and attP recombination sequences (see U.S.C 103 discussion above).  Smith et al. teach several more serine recombinases (see Table 1).  The ordinary artisan would have been motivated to try SF370 and SPβc2 serine recombinases for genome editing because it amounts to a simple substitution of one known serine recombinase for another.  The ordinary artisan would have had a reasonable expectation of success because Hering and Burlak, Wong and Weinberg, and Smith et al. are directed to methods of genome editing via integration of polynucleotides encoding serine recombinases in cells. Thus, the claimed invention as a whole is prima facie obvious.

Claim(s) 169 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering and Burlak (US20160165861A1, published June 16, 2016) and Wong and Weinberg (US20170183654A1, published June 29, 2017; filed June 8, 2015) as applied to claims 161-164, 167-168, and 170-174 above, and further in view of Chicaybam et al. (PloS one 8.3 (2013): e60298, published March 26, 2013).
The combined teachings of Hering and Burlak and Wong and Weinberg are applied to claims 165-166 as they were applied to claims 161-164, 167-168, and 170-174 under U.S.C § 103 above.  However, Hering and Burlak and Wong and Weinberg do not specifically teach nucleofection as the delivery method.
Chicaybam et al.’s disclosure is directed to an efficient protocol for electroporation based genetic modification of T lymphocytes (see Abstract and Introduction).  Chicaybam et al. further teaches integration of polynucleotides encoding a chimeric antigen receptor (CAR) (see abstract and page 2, col. 2, para 5).
Regarding claim 169, Chicaybam et al. teach a method of genetic modification of human and murine T cells wherein the delivery by electroporation is by nucleofection with Lonza nucleofector II (see abstract and page 2, col. 1, para 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the methods of integration of polynucleotide into a genome of isolated PBMCs of Hering and Burlak and Wong and Weinberg with a different delivery method as taught in Chicaybam et al.  Chicaybam et al. teaches that nucleofection is an efficient method for integration of expression cassettes into the genome of ex vivo isolated populations of human and murine T cells (see abstract and Material and Methods).  The ordinary artisan would have been motivated to try nucleofection to deliver the polynucleotides into isolated PBMC cells because Hering and Burlak and Wong and Weinberg already describe using electroporation.  Nucleofection is an improved, efficient method as described by Chicaybam, which would amount to a simple substitution of one known delivery method for another known delivery method.  The ordinary artisan would have had a reasonable expectation of success because Hering and Burlak, Wong and Weinberg, and Chicaybam et al. teach the integration of polynucleotides into the genome of isolated populations of PBMCs.  Thus, the claimed invention as a whole is prima facie obvious.

Claim(s) 175-176 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering and Burlak (US20160165861A1, published June 16, 2016) and Wong and Weinberg (US20170183654A1, published June 29, 2017; filed June 8, 2015) as applied to claims 161-164, 167-168, and 170-174 above, and further in view of Hurton et al. (Proc. Natl. Acad. Sci. U S A., 113:E7788-E7797, 2016; published November 14, 2016; as cited in the IDS filed February 15, 2022).
The combined teachings of Hering and Burlak and Wong and Weinberg are applied to claims 175-176 as they were applied to claims 161-164, 167-168, and 170-174 under U.S.C § 103 above.  However, Hering and Burlak and Wong and Weinberg do not teach polynucleotides comprising a sequence encoding a membrane bound cytokine (claim 175) or membrane bound IL-15 (mbIL-15) (claim 176).
Hurton et al.’s disclosure is directed to an approach based on cytokine therapeutics to enhance the persistence and effectiveness of T-cell–based immunotherapies using chimeric antigen receptors (CARs) (see abstract).  Hurton et al. teach that the persistence of the least differentiated memory T cell, the T-memory stem cell, was promoted by signaling induced by a membrane-bound chimeric IL-15 cytokine-fusion molecule (see abstract). 
Regarding claims 175-176, Hurton et al. teach that membrane-bound cytokine mbIL-15 reduces toxicity (see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify methods of genome editing in PBMCs of the combined teachings of Hering and Burlak and Wong and Weinberg by including membrane-bound cytokine mbIL-15 as described by Hurton et al.  Hering and Burlak and Wong and Weinberg teach integrating non-naturally occurring polynucleotides encoding AttP and AttB recombination sites and serine recombinases (as discussed above).  Hurton et al. teach that mbIL-15 enhances the persistence and effectiveness of T-cell-based immunotherapies (see abstract).  Hurton et al. teach that this strategy is effective without the use of high-dose exogenous cytokines that are typically associated with toxicities (see abstract).  The ordinary artisan would have been motivated to add the mbIL-15 CAR to the polynucleotide for integration into the population of isolated PMBCs to reduce toxicity and improve safety and therapeutic efficacy of CAR-based immunotherapies of patients with advanced cancer.  The ordinary artisan would have had a reasonable expectation of success because Hering and Burlak, Wong and Weinberg, and Hurton et al. are teach methods of genome editing of the genomes of PBMCs with polynucleotides.  Thus, the claimed invention as a whole is prima facie obvious.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636